DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 5 May 2021 is acknowledged.
Claims 2-5, 7, 33-82 are withdrawn from consideration.
Claims 1, 6, 8-32 are under prosecution.

Claim Objections
Applicant is advised that should claim 12 be found allowable, claim13 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).


Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1, 6, 8-32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 6, 8-32 are indefinite in Claim 1 for the recitation “the amplification factor of the proximity-dependent amplification surface” because the recitation lacks proper antecedent basis in the claim. 
Claims 1, 6, 8-32 are further indefinite in Claim 1 for the recitation “the concentration of labels dissolved in the sample” because the recitation lacks proper antecedent basis in the claim which does not define labels, label concentration or dissolving.  
Claims 1, 6, 8-32 are further indefinite in Claim 1 for the recitation:
wherein one of the configurations is an open configuration, in which the average spacing between the inner surfaces of the two plates is at least 200 um; and wherein another of the configurations is a closed configuration, in which, at least part of the sample is between the two plates and the average spacing between the inner surfaces of the plates is less than 200 um. (emphasis added)

The claim defines method steps involved with open and closed configurations i.e.  step (b) defines an open configuration; step (c) defines a closed configuration and step (d) defines (i), (ii) and (iii) properties of the closed configuration.   Because the claim defines steps using open and closed configuration, it is unclear whether the above recitation is defining an additional steps of the method and how those additional steps 
Claims 6 and 8 are each indefinite because it defines the closed configuration whereby saturation binding occurs in 300 (60) seconds or less.  However, neither the claims nor the specification define a configuration requirement for the recited configuration.  Furthermore, the claims do not set forth an active method step of saturation binding.  For all the above reasons, it is unclear how and/or whether the recitations further defines the method of Claim 1. 
Claim 10 is indefinite for the recitation “time from step (b) to obtaining a result” because it is unclear what “result” is being defined.  Claim 1 does not define a step whereby a result is obtained.  Step (b) is followed by step (c) closing and step (d) reading the sample, neither of which define a result.  For all the above reasons, it is unclear what time frame may be encompassed by the claim.
Claims 12-13 are indefinite because they define the labels as “visible in less than 60 seconds” because it is unclear what time frame is being measured and it is unclear what means may be used to define the time frame.   The claims are further indefinite because they define the “labels bound to the proximity-dependent amplification surface”.   However, Claim 1 defines the labels “indirectly bound to the nucleic acid probes via a target nucleic acid”.   Therefore the labels as defined by Claims 12-13 lack proper antecedent basis in Claim 1.
Claim 21 is indefinite for the recitation D2PA because it is an acronym, the meaning of which may change over time.  It is suggested that the claim be amended to define the terms related to the acronym.  
surface of Claim 1.
Claim 24 is further indefinite for the recitation “the different metals layers” because the recitation lacks proper antecedent basis in Claim 1. 
Claim 26 is indefinite for the recitation “the metallic material layer” because the recitation lacks proper antecedent basis in the signal amplification surface of Claim 1.
Claim 27 is indefinite for the recitation “wherein the amplifies signal by plasmonic enhancement” because the syntax is confusing and because the recitation lacks proper antecedent basis in the target detection (d) of Claim 1.
Claim 28 is indefinite for the recitation “wherein assay comprising detecting the labels by Raman scattering” because the syntax is confusing and because it is unclear whether the recitation is intended to introduce a detection step in addition to the target detection (d) of Claim 1 or whether the recitation is intended to further limit the detection of Claim 1.  It is suggested that the claim be amended to clarify.
Claim 30 is indefinite because it defines “the assay comprises calculating a background signal …”.  It is unclear whether the recitation is intended to introduce an additional step of Claim 1 (e.g. the assay further comprises) or whether the recitation is intended to further limit the detection of Claim 1.  It is suggested that the claim be amended to clarify.


Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 16 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 16 defines a step of reading the signals without using a wash step.  However, Claim 1 defines a step of reading the signals without using a wash step.  Therefore the recitation of Claim 16 does not further limit the method of Claim 1.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6, 8-16, 18, 20, 22-24, 29, 31-32 are rejected under 35 U.S.C. 103 as being unpatentable over Bickel et al (2007/0254372, published 1 November 2007) and Hooper et al (2003/0027352, published 6 February 2003).
Regarding Claims 1 and 16, Bickel teaches a homogenous method of nucleic acid detection, the method comprising providing a reaction chamber comprising a first plate and second plate, the first plate having an amplification surface and target-specific probes, depositing the sample, closing the chamber by decreasing the distance between the first and second plates and reading signal from the chamber to detect the nucleic acids without washing (e.g. ¶ 21-22, ¶ 45-49) wherein the distance between the two plates is varied such that the labels are detected at a concentration and proximity for detection without washing (e.g. ¶ 208-216, ¶ 342-344) wherein the reaction space has a variable distance ranging from 0-1mm wherein the preferred lower limit (i.e. closed) is 0.1 µm to 10 µm and the upper limit (i.e. open) is most preferably 300 µm (¶ 278).   Bickel further teaches the nucleic acids reagents (e.g. labels) are provided in the reaction chamber in freeze-dried form (¶ 357) but the reference does not define a location for the dried reagents. 

Therefore one of ordinary skill would have reasonably positioned the freeze-dried reagents of Bickel on the surface opposite the immobilized probes for the expected benefits of providing locally enhanced signals due to target-specific amplification while minimizing specious amplification within each reaction site (e.g. ¶ 94-95, ¶ 116-118).
Regarding Claims 6 and 8, the further define the spacing between the plates of Claim 1 whereby saturation binding occurs in 300 (60) seconds or less.   Neither claim 1 nor claim 6 define method steps of binding or saturation binding.   Therefore Claims 6 and 8 are interpreted to further limit spacing of the plates and closed configuration.   The instant specification (i.e. ¶ 532-534) states that closed configuration described in the specification provide the saturation binding as per Claims 6 and 8.   Both Bickel and Hooper teach a closed configuration within the spacing range as defined by Claim 1 and described in the specification.   Furthermore, Bickel teaches the labels are detected during the annealing step (¶ 359-360) which occurs within less than 60 seconds (e.g. ¶ 453, ¶ 481).  Therefore the configuration of both Bickel and Hooper are encompassed by the broadly define configurations of Claims 6 and 8.  

Regarding Claim 10, Bickel teaches the labels are detected during the annealing step (¶ 359-360) which occurs within less than 60 seconds (e.g. ¶ 453, ¶ 481).  The detection of Bickel is reasonably encompassed by the broadly claimed results. 
Regarding Claim 11, Bickel teaches the distance between the two plates is varied such that the labels are detected at a concentration and proximity for detection without washing (e.g. ¶ 21-22, ¶ 45-49 ¶ 208-216, ¶ 342-344).
Regarding Claims 12-13, Bickel teaches the labels are detected during the annealing step (¶ 359-360) which occurs within less than 60 seconds (e.g. ¶ 453, ¶ 481).   
Regarding Claim 14, Bickel teaches freeze-dried reagents (¶ 357) and Hooper teaches the reagents are positioned above the binding sites (e.g. ¶ 74-75). 
Regarding Claim 15, Bickel teaches target probes and detection agents form a sandwich (e.g. ¶ 368).
Regarding Claim 18, Bickel teaches the signal is read during and/or after application is complete (¶ 354).  It is noted that the instant specification (¶ 69 of the pre-grant publication) defines lump-sum methods “those in which the total signal produced by multiple binding events is determined”.  Therefore the signals read after assay completion are encompassed by the claim as defined by the instant specification. 
Regarding Claim 21, Bickel teaches the device comprises a waste container for taking up surplus liquid wherein the container comprises a medium (e.g. filter) which binds the liquids (¶ 306).  While the reference does not define the liquid-binding filter as 
Regarding Claims 22-23, Bickel teaches the substrate layer comprises metallic material e.g. aluminum or copper (e.g. ¶ 251).
Regarding Claim 24, Bickel teaches the surface enhances signals via reflection (¶ 193).
Regarding Claim 29, Bickel teaches the surface of the first plate comprise an area outside the detection zone without probes (e.g. Fig. 15 and related text, e.g. Example 3).
Regarding Claim 31, Bickel teaches the device comprises spacers to regulate distance between the first and second plates (¶ 239).
Regarding Claim 32, Bickel teaches the distance between the two plates is adjusted to optimize spot signals (e.g. Example 3, e.g. ¶ 450).



Claims 1, 6, 8-27, 29-32 are rejected under 35 U.S.C. 103 as being unpatentable over Bickel et al (2016/0237482, published 18 August 2016) and Hooper et al (2003/0027352, published 6 February 2003) as applied to Claim 1 above and further in view of Chou et al (2014/0154668, published 5 June 2014).
Regarding Claims 1, 6, 8-27, 29-32, Bickel and Hooper teach the method of Claims 1, 6, 8-16, 18, 20, 22-24, 29, 31-32 as discussed above. 

However, these elements were well-known in the art as taught by Chou. 
Chou teaches a similar method of nucleic acid detection by immobilization of target-specific capture probe on an amplification surface wherein the surface comprises metallic nanostructures (D2PA) and dielectric surface for probe immobilization (e.g. ¶ 71-79) and detection of locally enhanced plasmonic signals by counting (e.g. ¶ 203-204) providing a detection sensitivity of less than 0.1nM (¶ 16).    Chou further teaches an immunoassay wherein surface regions without target-capture probes were analyzed so as to calculate target signal vs background (e.g. ¶ 198) and utilized the calculations for nucleic acids (e.g. ¶ 239). 
Chou teaches the metallic surface structures provide ultra-sensitive detection of DNA targets with a detection limit of 71 fM (¶ 237-238). 
One of ordinary skill would have reasonably utilized the metallic surface and structures of Chou with the assay system of Bickel for the expected benefit of ultra-sensitive detection of clinically important DNA targets as desired in the art (e.g. Chou, ¶ 3).


s 1, 6, 8-32 are rejected under 35 U.S.C. 103 as being unpatentable over Bickel et al (2016/0237482, published 18 August 2016) and Hooper et al (2003/0027352, published 6 February 2003), Chou et al (2014/0154668, published 5 June 2014) and Li et al Optics Express, 28 February 2011, 19(5): 3925-3936).
Regarding Claims 1, 6, 8-32, Bickel, Hooper and Chou teach the method of Claims 1, 6, 8-27, 29-32 as discussed above.   Additionally, Chou teaches signal enhancement from plasmon resonance from antenna absorption and vertical cavities (e.g. ¶ 76) but is silent regarding detecting Raman scattering.
However, it was well known in the art that plasmonic structures including antenna and vertical cavities produce enhanced Raman scattering as taught by Li (e.g. Abstract).  Therefore one of ordinary skill would have reasonably detected labels on the metal surface of Bickel and/or Chou using Raman scattering for the expected benefits taught by Li. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 6, 8-32 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-134 of U.S. Patent No. 10,324009. Although the both claims are drawn to a device comprising two plates moveable relative to each other to provide open and closed configurations after sample application (e.g. ‘009, claims 1-13), one of the plates comprises an amplification surface and target-binding probe ‘009, claims 116-118) and one comprises stored reagents (‘009, claim 31, 88, 115-119).    The claim sets differ in that the instant claim set defines a method using the components of the device while the patent claim set defines the device by the process by which it is used.  However, the instantly claimed method would have been obvious in view of the functions described by the patented device e.g. assay sites, immobilized capture probes and reagents.  Therefore the instantly claimed method would have been obvious in view of the patented device. 


Claims 1, 6, 8-32 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-95 of copending Application No. 16/484,803 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are drawn to substantially the same invention.  The ‘803 claims are drawn to a device and methods of using the device wherein the device claims include claims 1 and 2 and dependent claims the method claims include claim 4 and dependent claims.  All of the claims define a device and method of using the device comprising two plates moveable relative to each other to provide open and closed configurations after sample application, one of the plates comprises an amplification surface and target-binding probe and one . 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.



Claims 1, 6, 8-32 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-165 of copending Application No. 16/621185 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are drawn to substantially the same invention.  The ‘185 claims are drawn to a device and methods of using the device wherein the device claims include claims 1 and 2 and dependent claims the method claims include claim 26 and dependent claims.  All of the claims define a device and method of using the device comprising two plates moveable relative to each other to provide open and closed configurations after sample application, one of the plates comprises an amplification surface and target-binding probe and one comprises stored reagents.  The dependent claims of the ‘185 claim set are drawn to substantially identical subject matter of the instant claims and therefore are not patentably distinct. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BETTY J FORMAN whose telephone number is (571)272-0741.  The examiner can normally be reached on Monday-Wednesday 6:30-3:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BETTY J. FORMAN
Primary Examiner
Art Unit 1634



/BETTY J FORMAN/           Primary Examiner, Art Unit 1634